Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Formal Matters
Claims 5, 10, 13-18, and 20 are cancelled.  Claims 1-4, 6-9, 11, 12, 19, and 21-27 are pending and under examination.   

Priority
	This application is a national stage entry of PCT/EP2019/052252 filed on 1/30/2019, which claims priority from French application FR 1870099 filed on 1/31/2018.  

Objections and Rejections Withdrawn
	The objection over the abstract is withdrawn as the applicant has provided a new abstract that is in the form of one paragraph.  
	The rejection under USC 112(b) over claim 22 for the recitation of “according to the preceding claim” is withdrawn as applicant has amended the dependence to claim 19.  
	The rejection under USC 102(a)(1) over Li is withdrawn per applicant’s amendment regarding the heat-treated hydrolysate.  Li provides for an extract that has functional aspartic protease (an enzyme).  
The rejection under USC 102(a)(1) over WO 2017/195870A1 is withdrawn per applicant’s arguments regarding the hydrolysate (peptides) along with the amendment to claim 1.  The collagen peptide found in ‘870 is not of the extract of the Metschnikowia reukaufii.  
As these rejections are withdrawn, applicant’s arguments toward these rejections are now moot.  

Rejection Maintained – Modified As Necessitated by Amendment
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-9, 11 and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. The claims recite extracts, natural peptides, and natural sugars from a naturally occurring yeast, Metschnikowia reukaufi.  Hydrolysates are peptides from broken down polypeptides that can be made by proteases existing in the yeast and natural hydrolytic breakdown of proteins in the yeast cell.  Li et al (Appl Biochem Biotechnol, 2009, volume 159, pages 119-132) teaches Metschnikowia reukaufi and the isolation of DNA or RNA from the M. reukaufi (abstract and page 121).  Li teaches a crude recombinant aspartic protease extracted from M. reukaufi (page 123).   All of these are natural extract components of M. reukaufii.  Peptides and oligosaccharides of different molecular weights are naturally occurring elements of cells including yeast cells.  Dry matter amounts to the natural component with the water removed.  Dasgupta et al (Plos One, 2016, volume 11, pages 1-26) teaches that a yeast has a peptidome (abstract) (M reukaufi is a yeast, and thus, will also have a peptidome). Mannose and glucose are natural monosaccharides that can make up oligosaccharides.  The addition of “heat-treated” in claim 1 does not provide what temperature the extract is heated at (is it enough to inactive enzymes) and even so, the peptides themselves are naturally occurring as proteins are broken down in yeast vacuoles or through natural digestion.  
Response to Applicant’s Argument over the Rejection under USC 101
	Applicant argues that heat treatment of the lysate will inactive enzymes.  Applicant argues that the yeast cells (which have active enzymes) represent the closest counterpart in nature.  Even if heat-treated (currently, any increase in temperature) was incorporated in the claim in such a way as to provide for a temperature that would inactivate all enzymes within the extract, it remains that peptides of various sizes (with or without enzymes) are naturally occurring hydrolytic products of proteins, and thus, natural products.  Sugars/polysaccharides/oligosaccharides including mannose and glucose are also natural products.  Glucose and mannose are naturally occurring monosaccharides that make up oligosaccharides and polysaccharides.  There is no showing that addition of sugars or oligosaccharides adds significantly more to the extract hydrolysate.  Since the claims are still directed to natural products (peptides from proteins existing in Metschnikowia reukaufi) and in claims 8 and 9, naturally occurring sugars, the claims are still directed to natural products that have forms known in nature (peptides from natural hydrolysis of proteins (e.g. in vacuoles of yeast cells or through digestion in the gut) occur naturally as well as sugars with mannose and glucose).  It is noted that claim 24 is not incorporated into this rejection as the extract from claim 1 in the form of cream or gel is not naturally occurring (has markedly different characteristics).  Applicant might consider such a limitation to offer markedly different characteristics, or applicant may provide a limitation that is more particular to the contents of the extract with evidence of how it would be different than occurs in nature.   
	Therefore, the rejection under USC 101 is maintained.  

Rejections Maintained – Modified As Necessitated by Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 8, 11, 12, 19, and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/195870A1 (published 11-16-2017; WIPO English translation) as evidenced by Kenshi et al (European Journal of Dermatology, 2008, volume 18, pages 11-21).  
Applicant amended claim 1 to indicate that the at least one Metschnikowia reukaufii extract is heat-treated hydrolysate, which was not presented as a limitation in the previous claim set.  
	Regarding claim 1, applicant has amended the claim to say that the extract is a heat-treated hydrolysate.  The limitation of “heat-treated” is a product-by-process limitation.  If the prior art provides for a hydrolysate or hydrolysis product of such an extract of the claims, it will meet the limitation.  Note that applicant’s use of heat treated does not necessarily mean enzymes will be inactivated in the mixture (paragraph 40 of the instant specification uses “in particular to eliminate the residual enzymatic activities”, which is just one option of what can occur with heat treatment).  Applicant might consider including a wherein clause to indicate that heat treatment eliminates residual enzymatic activities in the extract.  
Regarding claim 3, this claim includes how protein content is measured, if the prior art teaches or motivates the protein/active content, then it will teach the limitation.   
WO ‘870 teaches Metschnikowia reukaufi and extracts thereof (abstract and claim 1).  WO ‘870 teaches the extracts containing L-hydroxyproline and ratios of L-hydroxyproline and proline (abstract).  WO ‘870 teaches treatments for skin (claim 17 of WO ‘870).  Metschnikowia reukaufi extract (or other yeast extracts) has a L-hydroxyproline 10 micrograms/ml or more (claims 2 and 22 of WO ‘870).  Peptides and proteins are molecules found in cells and instant claim 2 does not specify types or characteristics of the peptides.  WO ‘870 teaches carbon sources including fructose or sucrose (paragraph 48 of English translation).  WO ‘870 teaches a gel and a cream (paragraph 69).  WO ‘870 teaches 0.0001-10wt% solid content (paragraph 71).  WO ‘870 teaches hydrolysis of the protein to make the peptides (paragraphs 40-42).  WO ‘870 provides for improving wrinkles, preventing skin aging (maturing individual), moisturizing, promoting epidermal cell proliferation and promoting collagen production (paragraphs 2, 16 and 70).  WO ‘870 provides that the extract can be powdered and used by drying (paragraph 34) and teaches powders, packs, foundations, and other formulations (paragraph 69).   Although the examiner has explained the stance on “heat treatment” above, WO ‘870 does provide for heat treating during the autolysis that is performed at 95 to 100 degrees C and also heat treating yeast cells, cultures or extracts from 75 to 90 degrees C as well as enzyme decomposition method and alkali decomposition method for crushing cells (mistranslated as bacterial) (paragraph 58 of English translation of WO ‘870).  Alkaline conditions and enzymatic conditions cause hydrolysis (note that claim 1 does not provide which material of the cell undergoes hydrolysis).  Paragraph 57 provides for heat sterilization (a heat treatment).   Although WO ‘870 does not provide a direct example of applying the formulation to the skin, WO ‘870 teaches products for the skin including sunscreen creams, gels and cosmetics (paragraph 69).  WO ‘870 also lists benefits to the skin with its formulation (paragraph 70).  Application of an extract of Metschnikowia reukaufi is topically applied to skin, and thus, will have effects on the skin as in the instant claims (see instant claims 19, 21, 22, and 27).  Kenshi evidences that antimicrobial peptides are produced by skin (abstract) and that some are rich in proline (Cathelicidin section) and made up of amino acid sequences (figure 1 of Kenshi).   Thus, providing the skin with peptides that contribute amino acids would aid in the production of new antimicrobial peptides by the skin as the skin makes them.  
One of ordinary skill in the art at the time of instant filing would have subjected yeast cells to hydrolytic conditions like enzymatic conditions or alkaline conditions by teachings of WO ‘870 to crush or break open the cells.  In those conditions, hydrolysis of cell materials occurs.  One of ordinary skill in the art would have applied the composition to the skin when it is in forms like creams and gels that can be topically applied and seeing that WO ‘870 also recognizes the skin cosmetic benefits of applying its formulations.  As the benefits gained from Metschnikowia species reukaufi extract come from topical application of the extract (active ingredient), the user will be expected to gain all the functional cosmetic and pharmaceutical skin benefits that the formulation with the extract has to offer after applied to skin, which has an associated skin microbiome (the microbiome are the microbes that naturally benefit the organism) that will interact with the applied extract from M reukaufi. 

Claim 9 in addition to Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/195870A1 (published 11-16-2017; WIPO English translation) and Paufique US 20130274221.    
	WO ‘870 teaches the claims as discussed above.
	WO ‘870 does not teach between 20% and 60 wt% dry matter of the extract or sugars comprising glucose and mannose in the form of oligosaccharides having an average molar mass of less than 9000 Da.  
	Paufique teaches an active ingredient with cutaneous application obtained from a Metschnikowia species (M. Agaves) (title and abstract).  Paufique teaches oligosaccharides and polysaccharides as active ingredients for skin with a molar mass of 180 to 18,500 Da and simple sugars that consist of glucose and mannose (paragraphs 47, 48 and 51).  Paufique teaches topical application to skin (paragraph 12).  Paufique teaches hydrolysate (paragraph 32).  
	One of ordinary skill in the art at the time of instant filing would have included oligosaccharides with mannose and glucose that provide benefits to skin from a Metschnikowia species as Paufique recognizes skin benefits of these components and WO ‘870 also recognizes a Metschnikowia species extract that also has benefits to the skin to produce a formulation that has added skin benefit.  Thus, there is a reasonable expectation of success in producing the composition of instant claim 9.  

Response to Applicant’s Arguments over the Rejections under USC 103
	In considering applicant’s arguments toward WO ‘870 and the choice of amending claim 1, the examiner has removed claims 3, 4, 6, and 7 from the rejections under USC 103 as WO ‘870 does not provide for adjusting hydrolysis to obtain such degree of peptide content or peptide molecular weight profile as in these claims.   
	Applicant argues that the supplementation of cell culture medium with peptides containing L-hydroxyproline allows the cells to contain the L-hydroxyproline amino acid, and thus, this does not provide for the extract from the cell to contain these peptides.  However, cells of all types have peptides and Dasgupta et al (Plos One, 2016, volume 11, pages 1-26) cited in the rejection under USC 101 does provide that it is established that yeast cells have an existing peptidome (peptides) (Metschnikowia reukaufi being a yeast).  WO ‘870 does provide for extracts from Metschnikowia reukaufi having L-hydroxyproline, and thus, would use extraction protocols that would obtain amino acids, peptides and proteins from the cells.  It was further noted in paragraph 58 that cells can be broken/crushed by enzymatic or alkaline means.  These are both conditions that cause hydrolysis of proteins.  There is a reasonable expectation of success in obtaining peptide containing extract hydrolysates by teachings of WO ‘870 as having the hydrolysate comprise peptides in instant claim 2 does not provide for a particular amount or type of peptides (presence of any peptides will do).  
	Applicant appears to argue Kenshi as being a combined reference with WO ‘870, however, Kenshi is only used to evidence that skin can make antimicrobial peptides from amino acid sources (peptides being one such source).  Kenshi is not key to the rationale to reject the claims with WO ‘870, but only to evidence a point regarding skin making antimicrobial peptides.  
	In regards to peptide content in claim 4, the examiner agrees to withdraw this claim from the rejection over WO ‘870 and Paufique.  Paufique is to a different type of Metschnikowia species that applicant demonstrates is not synonymous with Metschnikowia reukaufi for extract content.  
	In regards to claim 9, Paufique provides for oligosaccharides that would be used as active ingredients in such yeast cell extract containing formulations, and thus, those ingredients would be used in other types of yeast cell extract formulations like those of WO ‘870 that already allows for the addition of sugar ingredients.  Thus, for claim 9, the rejection under USC 103 over WO ‘870 and Paufique is maintained.  
	Since claims 3, 4, 6, and 7 are no longer taught or motivated by the prior art, the applicant may incorporate such limitations into independent claims to overcome prior art rejections.  The applicant will still have to address the rejection under USC 101 in regard to claim 1 in some manner.  Note that claims 3, 4, 6 and 7 are still under the rejection under USC 101.  
	Applicant may make amendments and/or further arguments in an after final or AFCP 2.0 request as appropriate.  

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/
Examiner, Art Unit 1613